Douglas, J.,
dissenting. I respectfully dissent from the judgment and the opinion of the majority because I believe the majority makes not only a fundamental error of law but also a dangerous and unprecedented error of public policy. The damage of today’s blow to charter municipalities cannot be overestimated.
Section 7, Article XVIII of the Ohio Constitution provides that “[a]ny municipality may frame and adopt or amend a charter for its government and may, subject to the provisions of section 3 of this article, exercise thereunder all *387powers of local self-government.” (Emphasis added.) This is the “home rule” provision of the Ohio Constitution.
Section 9, Article XVIII of the Ohio Constitution sets forth the procedure to be used in amending a charter created in accordance with Section 7. Section 9 provides, in pertinent part, that “[ajmendments to any charter framed and adopted as herein provided may be submitted to the electors of a municipality by a two-thirds vote of the legislative authority thereof, and, upon petitions signed by ten per centum of the electors of the municipality setting forth any such proposed amendment, shall be submitted by such legislative authority.” (Emphasis added.)
R.C. 3501.01(N) defines “elector.” “ ‘Elector’ * * * means a person having the qualifications provided by law to be entitled to vote.” (Emphasis added.) R.C. 3501.01(0) defines “voter.” “ Voter’ means an elector who votes at an election.” (Emphasis added.) The difference between a person who is an “elector” and one who is a “voter” is obvious from these definitions.
Two other sections of Article XVIII of the Constitution use the term “electors” in connection with the right of petition. Section 5 deals with a municipality’s efforts “ * * * to acquire, construct, own, lease or operate a public utility * * The section provides that “[i]f within * * * thirty days a petition signed by ten per centum of the electors of the municipality shall be filed with the executive authority thereof demanding a referendum on such ordinance it shall not take effect until submitted to the electors and approved by a majority of those voting thereon.” (Emphasis added.)
Section 8 provides, in part, that “ * * * upon petition of ten per centum of the electors [the legislative authority of any city or village] shall forthwith, provide by ordinance for the submission to the electors, of the question, ‘Shall a commission be chosen to frame a charter.’ ”
Thus, Sections 5, 8 and 9 of Article XVIII of the Ohio Constitution provide for petitions signed by ten per centum of the electors to place on a ballot matters concerning public utilities, charter commissions and charter amendments. Notwithstanding these clear, unambiguous and mandatory provisions, the majority today says that signatures of ten per centum of the electors are not needed. All that is needed to place these important issues on a ballot for, if successful, inclusion in the charter of a municipality, are the signatures of ten per centum of the persons voting (voters) at the last preceding general municipal election. To arrive at this result, the majority references Section 14, Article XVIII of the Ohio Constitution. If the majority’s conclusion is correct, then Section 14 conflicts with Sections 5, 8 and 9, and the specific provisions of Sections 5, 8 and 9 prevail over the general provisions of Section 14. R.C. 1.51. No matter how the majority says it in different ways and no matter how many times the majority *388says otherwise, the terms “electors” and “voters” cannot be made to mean the same. Our duty is to harmonize such conflicts but, sometimes, harmony is not possible. One could not conceive of harmonizing the hymn “Amazing Grace” with the song “Yellow Submarine.” “Electors” are those people registered to vote. “Voters” are those electors who actually vote in a given election.
Why is any or all of this so important? Because the charter of a city is comparable to a local constitution. In State ex rel. Bednar v. N. Canton (1994), 69 Ohio St.3d 278, 281, 631 N.E.2d 621, 624, we said that “[m]any ‘matters of local self-government’ are, in fact, matters of detail and procedure that are out of place in a charter, which is comparable to a local constitution.” We repeated this in the very recent case of State ex rel. Hipp v. N. Canton (1996), 75 Ohio St.3d 221, 224, 661 N.E.2d 1090, 1093. Yet, today the majority makes it easier to obtain a vote to place a matter in a municipality’s constitution than it is to obtain a vote on a simple ordinance. By today’s decision, the majority negates, I believe, many municipal charter provisions that we do not, or cannot, even know exist. Take just two examples.
In a recent case decided by this court, Paschal v. Cuyahoga Cty. Bd. of Elections (1995), 74 Ohio St.3d 141, 656 N.E.2d 1276 (decided by the court on grounds different from the issue now before us in the case at bar), a number of residents of the village of Highland Hills in Cuyahoga County initiated and signed petitions seeking to have placed on the ballot an ordinance that would have prohibited, if the ordinance were passed, any new penal facilities within the village. The petitions were circulated pursuant to Article VI (Initiative, Referendum and Recall) of the charter of the village of Highland Hills.
Section 1(b), Article VI of the charter of the village states, in part, that: “An initiated ordinance or resolution shall be submitted to Council by a petition signed by qualified electors equal in number to at least fifteen percent (15%) of the total vote cast in the last regular municipal election.” (Emphasis added.) Further, a subsequent provision in the same section (Section 1) states that “[i]f the initiative petition is signed by qualified electors equal in number to at least twenty-five percent (25%) of the total votes cast at the last regular municipal election, the date of the election may be fixed by the petition.” (Emphasis added.) Thus, to initiate an ordinance in Highland Hills, petitions signed by at least fifteen percent of the electors of the village who voted in the last regular municipal election must be presented. If the petitioners choose to designate a date for the election, then signatures of twenty-five percent of the total number of people who cast votes cast at the last regular municipal election must be submitted.
By today’s majority decision, it will now be easier to propose the amending of the constitution (charter) of the village of Highland Hills than to initiate an *389ordinance. Accordingly, if a proposed charter amendment, placed on the ballot, pursuant to today’s majority decision, by signatures of ten percent of those voting at the last regular municipal election were adopted, then the constitution of the village of Highland Hills would contain the “no new jails” provision. Clearly, the cited provisions of the charter of Highland Hills and all other charters in this state with like or similar provisions are rendered, by a stroke of our pens, inoperative.
Or, as yet another example, take the charter of the city of Toledo. Section 5, Chapter I of the charter provides for the amending of the charter. The section provides, in part, that “[a]ny amendment to this Charter * * * shall be submitted when a petition is filed with the Clerk of the Council setting forth the proposed amendment and signed by not less than ten percent of the electors.” (Emphasis added.) Section 6, Chapter I defines “electors” as “residents of the City qualified to vote to fill all elective offices.”
Chapter VI of the charter of the city of Toledo is entitled “Initiative, Referendum and Recall.” Section 75, Chapter VI provides for how ordinances may be initiated. The section provides' that “[a]ny proposed ordinance may be submitted to the Council by petitions filed with the Clerk and signed by electors of the City equal in number to twelve percent (12%) of the total number of votes cast for all candidates for Mayor at the most recent general municipal election at which the Mayor was elected.” (Emphasis added.)
Now suppose a group of well-meaning citizens of Toledo decided that no junk cars may be parked or stored on a residential property, or that no spray paint may be sold to minors because the city has a graffiti problem, or that each cat owned by a citizen must have, like dogs, a license, or that there should be a curfew (there now is) in the city. The citizens set about trying to find the easiest way to have such proposals become the law of the city. They determine that a vote of the people of Toledo is necessary because city council rejects all the citizens’ ideas.
Assume that the last general municipal election was held in November 1993. At that election, there were 172,0002 registered voters (“electors”). A total of 95,500 electors voted (“voters”) and 92,500 of those voted in the mayor’s race. If these citizens wanted to initiate an ordinance on any one or all of the matters referenced, they would need (to place the matter on the ballot) petitions containing the signatures (pursuant to the charter) of twelve percent of 92,500 or 11,100. If they want their proposal(s) to be in the constitution of the city, then a charter amendment is necessary and, by the terms of Section 5, Chapter I they need the signatures of ten percent of 172,000 (electors) or 17,200. But by today’s majority *390decision, they can decide that it is easier to put “anti-graffiti” in the city constitution because all they now need, to place the question on the ballot as a charter amendment, are petitions containing the signatures of ten percent of 95,500 or 9,550 signatures. Thus, it is now easier to propose amendments to the charters of villages and municipalities than it is to initiate an ordinance or resolution.
It is clear that those persons framing charters know the difference between “electors” and “voters.” This is evidenced by the fact that the term “electors” is used and defined, and when the framers of the Highland Hills charter meant “voters,” they spelled out “the total vote cast in the last regular municipal election.”
Sir Winston Churchill once said, “I have always considered that the substitution of the internal combustion engine for the horse marked a very gloomy milestone in the progress of mankind.” International Dictionary of Thoughts (1969) 586. While some will hail today’s majority decision as progress for easy access to the ballot, I can foresee that those governmental subdivisions with charters will consider this day to be a gloomy milestone for their constitutions.
I respectfully dissent. I would deny the motion for reconsideration and ‘adhere to our decision reported in 72 Ohio St.3d 589, 651 N.E.2d 1001, which affirmed the well-reasoned judgment of the court of appeals. Our prior case was decided on July 26, 1995 — less than eight months ago. At least now maybe we will not see any more lectures on stare decisis.
Resnick and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.

. All numbers have been rounded off.